Case 1:18-cv-06749-AMD-PK Document 78 Filed 09/25/19 Page 1 of 3 PageID #: 841



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

YNES M. GONZALEZ DE FUENTE, MARIYA
KOBRYN, and IVAN KOBRYN, individually and
on behalf of all others similarly situated,
                                                     18-CV-6749 (AMD) (PK)
                  Plaintiffs,
      -against-

PREFERRED HOME CARE OF NEW YORK
LLC, EDISON HOME HEALTH CARE,
HEALTHCAP ASSURANCE, INC.,
HEALTHCAP ENTERPRISES, LLC, BERRY
WEISS, SAMUEL WEISS, MARK REISMAN,
GREGG SALZMAN, SHAYA MANNE, DANIEL
ELLENBERG, AMIR ABRAMCHIK, DOV
FEDER, DOES 1-15, Inclusive,

                          Defendants.




   JOINDER OF DEFENDANTS HEALTHCAP ASSURANCE, INC., HEALTHCAP
 ENTERPRISES, LLC, AMIR ABRAMCHIK AND DOV FEDER TO THE EDISON AND
    TRUSTEE DEFENDANTS’ MOTION TO STAY THIS CASE PENDING THE
         SUPREME COURT’S RESOLUTION OF THOLE V. U.S. BANK




                                        PUTNEY, TWOMBLY, HALL & HIRSON LLP
                                        521 Fifth Avenue
                                        New York, New York 10175
                                        (212) 682-0020
                                        Attorneys for Defendants
                                        HealthCap Assurance, Inc., HealthCap Enterprises, LLC,
                                        Amir Abramchik and Dov Feder




Of Counsel:
      Thomas A. Martin
      Rebecca K. Kimura
Case 1:18-cv-06749-AMD-PK Document 78 Filed 09/25/19 Page 2 of 3 PageID #: 842



                                  STATEMENT OF JOINDER

       Defendants HealthCap Assurance, Inc., HealthCap Enterprises, LLC, Amir Abramchik,

and Dov Feder (collectively, the “HealthCap Defendants”), by and through their attorneys, Putney,

Twombly, Hall & Hirson LLP, submit this Memorandum of Law in support of their joinder to

Defendants’ Preferred Home Care of New York, LLC (“Preferred”), Edison Home Health Care

(“Edison”), Berry Weiss and Samuel Weiss (collectively, the “Edison Defendants”), Mark

Reisman, Gregg Salzman, Avraham (Shaya) Manne, and Daniel Ellenberg (collectively, the

“Trustee Defendants”) memorandum of law1 in support of their motion to stay this action pending

the Supreme Court’s resolution of Thole v. U.S. Bank. See Thole v. U.S. Bank, N.A., 139 S. Ct.

2771 (2019).

       The HealthCap Defendants join and adopt the factual statements and arguments set forth

in the Edison Defendants and Trustee Defendants’ Motion to Stay this Case and accompanying

Memorandum of Law, as if fully set forth herein. (See ECF Dkt Nos. 75-76)

       The HealthCap Defendants filed their motion to dismiss the First Amended Complaint on

June 26, 0219, arguing, in part, that Plaintiffs lack Article III standing to pursue claims for alleged

ERISA violations under ERISA § 406(a), because Plaintiffs have no concrete or particularized

individualized loss. (See ECF Dkt Nos. 58-60)            In doing so, the HealthCap Defendants

incorporated by reference all of the Edison Defendants and Trustee Defendants’ arguments

concerning standing in their motion to dismiss and reply, including the discussion and application

of Thole to their motion. (See ECF Dkt Nos. 59, 68) The Supreme Court’s determination of



1
   As used herein, “Plaintiffs” refers to the named plaintiffs Ynes Gonzalez de Fuente, Mariya
Kobryn, and Ivan Kobryn. The “Plan” refers to the Edison Home Health Care Welfare Plan a/k/a
the Edison Assist HHC Employee Benefit Plan. “ERISA” refers to the Employee Retirement
Income Security Act of 1974, as amended, 29 U.S.C. § 1001 et seq. The “Wage Parity Law” refers
to the New York Home Health Care Wage Parity Law, N.Y. Public Health Law Section 3614-c.
Case 1:18-cv-06749-AMD-PK Document 78 Filed 09/25/19 Page 3 of 3 PageID #: 843



standing in the Thole case thus similarly impacts resolution of the standing argument raised by the

HealthCap Defendants in their motion to dismiss, and the reasons set forth in the Edison

Defendants and Trustee Defendants’ motion supporting a stay of this action apply equally to the

HealthCap Defendants. Among other things, a limited stay of the action with regard to all parties

pending a decision in the Thole case would promote judicial economy and prevent unnecessary

expenditure of time and resources litigating claims that may be disposed of in light of the Supreme

Court’s decision in Thole. (See Edison Defendants and Trustees’ Motion for Stay at pp. 3-8). On

the other hand, the prejudice to Plaintiffs if a short stay were granted would be minimal, if any.

(See Ibid.)

       For all the foregoing reasons, and the reasons set forth in the Edison Defendants and

Trustee Defendants’ Motion for Stay, the HealthCap Defendants respectfully request that the Court

grant their motion to stay this case, including all pending motions, until the Supreme Court renders

its decision in Thole v. U.S. Bank.



Dated: New York, New York

       September 25, 2019
                                              PUTNEY, TWOMBLY, HALL & HIRSON LLP

                                                /s/ Thomas A. Martin
                                              Thomas A. Martin
                                              Rebecca K. Kimura
                                              521 Fifth Avenue
                                              New York, New York 10175
                                              (212) 682-0020

                                              Attorneys for Defendants
                                              HealthCap Assurance, Inc., HealthCap Enterprises, LLC,
                                              Amir Abramchik and Dov Feder




                                                 2
